[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                  JANUARY 18, 2008
                                                  THOMAS K. KAHN
                            No. 07-12419
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 05-00536-CV-T-27MAP

LEOLA RUTLEDGE,
a.k.a. Miki,

                                                      Plaintiff-Appellant,

                                  versus

SUNTRUST BANK,

                                                      Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (January 18, 2008)

Before DUBINA, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Leola Rutledge, a former employee of SunTrust Bank

(“SunTrust”), appeals pro se the district court’s grant of summary judgment in

favor of SunTrust on her retaliation employment claim based on violation of

Florida’s Whistleblower Act, Fla. Stat. §§ 448.101-448-105. Rutledge contends

that she was constructively discharged or suffered adverse employment actions and

conditions after she refused to participate in conduct which violated banking

regulations and SunTrust policies.

      “We review a district court order granting summary judgment de novo, and

view all of the facts in the record in the light most favorable to the non-moving

party, and draw all inferences in her favor.” Frederick v Sprint/United Mgt. Co.,

246 F.3d 1305, 1311 (11th Cir. 2001). We liberally construe pro se pleadings and

briefs. Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990). Further, we may

affirm a district court’s judgment on any legal ground, regardless of the grounds

relied upon by the district court. Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230,

1235-36 (11th Cir. 2004).

      Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). Generally, a party



                                           2
moving for summary judgment has the burden of showing there is no genuine issue

of fact. Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990). The party

opposing a motion for summary judgment may not rest upon mere allegations or

denials of her pleadings, but must set forth specific facts showing a genuine issue

for trial. Id.

       In Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950-51 (11th Cir.

2000), we held that the summary judgment analysis for a Title VII retaliation claim

should be applied to a claim of retaliatory discharge under the Florida

Whistleblower Act. When considering a motion for summary judgment based on

Title VII which involves circumstantial evidence, we analyze the case using the

shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817 (1973). Under McDonnell Douglas, the plaintiff bears the initial

burden of presenting sufficient evidence to allow a reasonable jury to determine

that he has satisfied the elements of his prima facie case. 411 U.S. at 802, 93 S.

Ct. at 1824. If a prima facie case is established, the burden shifts to the defendant

to articulate a legitimate reason for the employment action. Id. If articulated, the

plaintiff must show that the defendant’s reason was pretextual. Id. at 802-03, 93 S.

Ct. at 1824-25.

       The employer’s articulated reason is legitimate as long as it is honestly and


                                           3
reasonably held. Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir.

1991). A plaintiff’s conclusory allegations, without more, are insufficient to show

pretext. Mayfield v. Patterson Pump Co., 101 F.3d 1371, 1376 (11th Cir.1996).

      The Florida Whistleblower Act provides, in pertinent part:

      An employer may not take any retaliatory personnel action against an
      employee because the employee has:
      (3) Objected to, or refused to participate in, any activity, policy, or
      practice of the employer which is in violation of a law, rule, or
      regulation.


Fla. Stat. § 448.102. The legislative purpose is to "protect private employees who

report or refuse to assist employers who violate laws enacted to protect the public."

Jenkins v. Golf Channel, 714 So. 2d 558, 563 (Fla. Dist. Ct. App. 1998). In order

to raise a successful claim of retaliatory discharge under the Florida Whistleblower

Act, a claimant should show that: (1) she engaged in statutorily protected

expression, (2) she suffered a materially adverse action of a type that would

dissuade a reasonable employee from engaging in statutorily protected activity, and

(3) there was some causal relation between the events. Pennington v. City of

Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001); Burlington Northern. & Santa

Fe Ry. Co. v. White, 548 U.S.___, 126 S. Ct. 2405, 2414-15 (2006) (announcing

?materially adverse” element for Title VII claims); Meeks v. Computer Assocs.

Int'l, 15 F.3d 1013, 1021 (11th Cir.1994) (setting forth prima facie test pre-

                                          4
Burlington Northern).

      For purposes of appeal, the parties do not dispute that Rutledge engaged in

statutorily protected expression. However, the parties disagree as to whether

Rutledge established the materially adverse prong. With regard to the materially

adverse prong of the prima facie case, the Supreme Court has characterized the

anti-retaliation provision as protecting an individual not from all retaliation, but

from retaliation that produces injury or harm. Burlington Northern, 548 U.S. at

___, 126 S. Ct. at 2414. The acts must be material and significant and not trivial.

Id. ___, 126 S. Ct. at 2415. The plaintiff must show that a reasonable employee

would have found the challenged action materially adverse enough to dissuade a

reasonable worker from making or supporting a charge of discrimination.

Id. (quotations omitted).

      In the context of constructive discharge, we have held that a plaintiff must

show that an employer imposed conditions that were so intolerable that a

reasonable person would be compelled to resign. Fitz v. Pugmire

Lincoln-Mercury, Inc., 348 F.3d 974, 977-78 (11th Cir. 2003) (holding that a

withdrawal of a reprimand, an offer to transfer to another managerial role, two

posted cartoons, suspicions of an unsubstantiated plot to terminate the plaintiff’s

employment, and unsubstantiated allegation of unequal pay did not show


                                           5
constructive discharge).

      The record demonstrates that Rutledge failed to show a prima facie case

under the Florida Whistleblower Act because she did not demonstrate a material

adverse action. Moreover, she did not establish that SunTrust’s proffered reasons

for its actions were pretextual. Accordingly, we affirm the district court’s grant of

summary judgment.

      AFFIRMED.




                                          6